503 F.3d 974 (2007)
George VILLEGAS; Bob Poelker; Marcelo Orta; Don Derosiers, Plaintiffs-Appellants,
v.
GILROY GARLIC FESTIVAL ASSOCIATION; D. Bergman, Officer; City of Gilroy, Defendants-Appellees.
No. 05-15725.
United States Court of Appeals, Ninth Circuit.
September 14, 2007.
Richard M. Lester Law Offices, Canoga Park, CA, Randolph M. Hammock, for Plaintiffs-Appellants.
Gregory Simonian, G. Martin Velez, Clapp Moroney Bellagamba and Vucinich, Daly City, CA, Bronwen E. Lacey, Mark Strombotne, Strombotne Law Firm, San Jose, CA, for Defendants-Appellees.
Before: MARY M. SCHROEDER, Chief Judge.

ORDER
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.